Filed 6/26/15 P. v. Moore CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B259435

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA135373)
                   v.

MARQUAN MOORE,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Peter
Espinoza, Judge. Affirmed.


         Kimberly Howland Meyer, under appointment by the Court of Appeal, for
Defendant and Appellant.


         No response by Respondent.




                                       __________________________
       In May 2014 Marquan Moore was arrested and charged with burglary when a
neighbor phoned the police after seeing Moore trying to break in to Patricia Rossi’s South
Gate home. The police arrived soon after and found Moore running from the scene.
Officers found several discarded pieces of jewelry along Moore’s path and later found
jewelry belonging to Rossi while Moore was being booked.
       In addition to the burglary count, the information alleged that Moore had a
previous burglary conviction that qualified as a strike under the Three Strikes law. (Pen.
Code, §§ 667, subds. (b)-(j), 1170.12.)1 Based on the same burglary conviction, the
information also alleged that Moore: had been on probation and was therefore ineligible
for probation for the new offense (§ 1203, subd. (k)); was required to serve a state prison
sentence if convicted (§ 1170, subd. (h)(3)); was eligible for a five-year sentence
enhancement under section 667, subdivision (a)(1) [new serious felony conviction with
prior serious felony conviction ]; was eligible for a one-year sentence enhancement under
section 667.5, subdivision (b) [not remaining free of custody for more than five years].
       Moore withdrew his guilty plea before his preliminary hearing and agreed to enter
a no contest plea in exchange for a sentence of nine years instead of the potential 17 year
maximum. He also admitted the prior burglary conviction. The transcript of that hearing
shows that Moore was properly advised of his various trial-related rights and that he
agreed to give up those rights. A few weeks later Moore moved to withdraw his plea, but
that motion was denied. The record does not include a transcript of that proceeding or
any written motion filed on Moore’s behalf.
       Moore filed a notice of appeal. On April 22, 2015, his appointed counsel filed a
brief pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende) in which no issues were
raised. The brief included a declaration from counsel that she had reviewed the record
and had sent Moore a letter advising him that such a brief would be filed and that he
could file a supplemental brief if he chose to. That same day, this court sent Moore a
letter advising him that a Wende brief had been filed and that he had 30 days to submit a


1      All further undesignated section references are to the Penal Code.

                                              2
brief raising any issues he wanted us to consider. Moore filed a supplemental brief, but it
raised no arguable issues.
       We have examined the entire record and are satisfied that appellant’s attorney has
fully complied with her responsibilities and that no arguable issues exist. (Smith v.
Robbins (2000) 528 U.S. 259; Wende, supra, 25 Cal.3d 436.)

                                     DISPOSITION

       The judgment is affirmed.




                                                 RUBIN, J.
WE CONCUR:




              BIGELOW, P. J.




              FLIER, J.




                                             3